Citation Nr: 0112591	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to December 
1976.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, certified an appeal to the Board of 
Veterans' Appeals (Board) from a rating decision in December 
1997. 


FINDINGS OF FACT

1. On December 3, 1997, the RO mailed the veteran 
notification of a denial of service connection for 
residuals of a cervical fracture resulting from a motor 
vehicle accident as secondary to a service connected 
psychiatric disability.

2. Within one year from December 3, 1997, the veteran did not 
file a substantive appeal of the rating decision denying 
his claim.

3. After a statement of the case was furnished in August 
1998, and within the one-year period after December 3, 
1997, the veteran did not submit any additional evidence 
in support of his claim.

4. The one-year period within which a timely substantive 
appeal might have been filed expired on December 3, 1998.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal of the 
rating decision of December 1997 which denied his claim of 
entitlement to service connection for residuals of a cervical 
fracture resulting from a motor vehicle accident as secondary 
to a service connected psychiatric disability.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.302 
(2000).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute.  The veteran has not identified 
any additional relevant evidence to be obtained and 
considered by VA.  Indeed, the issue for consideration by the 
Board, the timeliness of an appeal, is to be decided on the 
basis of the procedural and evidentiary record as it existed 
prior to the filing of a substantive appeal from a 
determination by the agency of original jurisdiction, and the 
veteran has been permitted an opportunity to present argument 
on the issue of the timeliness of his appeal.  The Board 
will, therefore, proceed to consider the issue on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000). 

Applicable regulations provide that an appeal from a 
determination by an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2000).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b) (2000).

If a claimant has not yet perfected an appeal and VA issues a 
supplemental statement of the case in response to evidence 
received within the one-year period following the mailing 
date of notification of the determination being appealed, 
38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA 
to afford the claimant at least 60 days from the mailing date 
of the supplemental statement of the case to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  VAOPGCPREC 9-
97 (Feb. 11, 1997).  (Emphasis supplied.)

In the instant case, a rating decision in December 1997 
denied entitlement to service connection for residuals of a 
cervical fracture resulting from a motor vehicle accident as 
secondary to a service connected psychiatric disability.  The 
date of mailing of the notification of the determination by 
the RO to the veteran was December 3, 1997.

In January 1998, the veteran filed a notice of disagreement 
with the rating decision of December 1997.  A statement of 
the case was issued in August 1998.

In September 1998, the veteran's representative requested 
that a personal hearing at the RO be scheduled.  He indicated 
that it was unlikely that the veteran would appear, but that 
the veteran's mother would appear.  In October 1998, a 
hearing was scheduled for October 28, 1998, but no one 
appeared.

A hearing was held on December 16, 1998, at which the 
veteran's mother testified.

The RO issued a supplemental statement of the case in March 
1999.  The veteran's representative filed VA Form 9, Appeal 
to the Board of Veterans' Appeals, on March 22, 1999.

Under applicable regulations, the time within which the 
veteran could have filed a timely substantive appeal expired 
on December 3, 1998.  Within the one-year period from 
December 3, 1997, the date of mailing of the notification, 
until December 3, 1998, no evidence concerning the issue 
decided by the rating decision of December 1997 was received.  
The veteran's mother's testimony, which was evidence, was not 
received until December 16, 1998, which was after the 
expiration of the one-year period.  Consequently, the holding 
of VAOPGCPREC 9-97 does not apply in this case.  The Board 
finds that the substantive appeal filed in March 1999, after 
issuance of a supplemental statement of the case in March 
1999, was not timely.  As the veteran did not file a timely 
substantive appeal from the rating decision of December 1997, 
his current appeal to the Board must be dismissed.  38 C.F.R. 
§ 20.302(b).


ORDER

A timely substantive appeal not having been filed, the appeal 
is dismissed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

